Citation Nr: 1717572	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-18 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for migraines, currently rated as 50 percent disabling.

2.  Entitlement to an initial compensable rating for the residuals of traumatic brain injury (TBI).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The November 2009 rating decision denied a rating in excess of 50 percent for migraines.  The Veteran appealed the denial of his increased rating claim.

The July 2015 rating decision confirmed and continued the rating assigned by a May 2015 rating decision that granted service connection for TBI with an initial noncompensable rating, after the Veteran submitted new and material evidence regarding the claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Although the Agency of Original Jurisdiction (AOJ) closed this appeal on the basis that the Veteran failed to respond after the issuance of a September 2016 statement of the case, the record clearly shows the Veteran filed a timely substantive appeal (VA Form 9) within 60 days of the mailing of the September 2016 statement of the case.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302 (2016); see also Percy v. Shinseki, 23 Vet. App 37 (2009) (indicating the Board can explicitly waive any issue with respect to the timeliness of a substantive appeal).  As such, the Board finds the initial rating assigned for the residuals of TBI remains on appeal, as reflected on the title page of this decision.

The Board finds the issue of entitlement to TDIU is in appellate status as an element of the Veteran's increased rating claim for migraines and the appeal of the initial rating assigned for the residuals of TBI because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has specifically argued that his current employment should be considered marginal employment in accordance with 38 C.F.R. § 4.16 (2016).  The Board acknowledges September 2011, May 2015, and May 2017 rating decisions denied freestanding TDIU claims; this, however, does not vitiate the prior appeal.  Compare Rice, 22 Vet. App. at 448-49 with Locklear v. Nicholson, 24 Vet. App. 311, 314 (2011).

The Veteran appeared at a hearing before the undersigned in December 2016.  A transcript of the hearing is of record.

The issues of entitlement to an initial compensable rating for TBI and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has been entitled to a 50 percent rating for migraines, which constitutes the highest rating available for the disability under the VA rating schedule, throughout the entire appeal period.


CONCLUSION OF LAW

The criteria for an increased rating for migraines have not been met at any point in the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Veteran's migraines are rated in accordance with the VA rating schedule under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  A 50 percent rating is the highest rating available under Diagnostic Code 8100; this rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.; see also Pierce v. Principi, 18 Vet. App. 440 (2004).

The Veteran filed his increased rating claim for migraines in March 2009.  His migraines have been rated as 50 percent disabling since May 2004.  Thus, the Board finds the Veteran has been entitled to the highest rating available for migraines under the VA rating schedule throughout the entire appeal period.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  This rating compensates the Veteran for the impairment of earning capacity resulting from his frequent, severe migraines, to include their impact on his occupational functioning, as specifically noted in the rating criteria.

Discussion of VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 is essentially unnecessary as this case involves the application of law to undisputed facts.  See Mason v. Principi, 16 Vet. App. 129 (2002).  The September 2009 notice letter constitutes sufficient notice under the VCAA.  An examination or development of additional evidence would not lead to a higher rating for migraines under the VA rating schedule.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds VA has satisfied its duties under the VCAA.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to a rating in excess of 50 percent for migraines is denied.



REMAND

As noted above, the Board finds the Veteran perfected an appeal of the July 2015 rating decision that denied a compensable rating for the residuals of TBI, because he submitted a timely substantive appeal after the issuance of a September 2016 statement of the case regarding the rating assigned for the disability.  Although the initial VA Form 9 submitted by the Veteran in November 2016 indicated he did not want a hearing regarding the initial rating assigned for the residuals of TBI, the Veteran requested a Board hearing via live videoconference on a second VA Form 9 submitted by his representative in early in December 2016.  A remand is therefore necessary to afford the Veteran the requested videoconference hearing.  38 C.F.R. § 20.707.

As noted in the introduction, the Board finds the issue of entitlement to TDIU is in appellate status as an element of the Veteran's increased rating claim for migraines and the appeal of the initial rating assigned for the residuals of TBI.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the need to remand for a hearing for the issue of entitlement to a compensable rating for TBI, the Board finds the issue of entitlement to a TDIU, which is inextricably intertwined with the TBI issue, must be remanded at this time as well.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Board hearing via live videoconference at the RO regarding the issue of entitlement to an initial compensable rating for the residuals of TBI.

2. Readjudicate the issues on appeal, to include entitlement to a TDIU under Rice.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


